ATLANTIC AMERICAN CORPORATION REPORTS FOURTH QUARTER AND YEAR END RESULTS FOR 2010 ATLANTA, Georgia, March 24, 2011 - Atlantic American Corporation (Nasdaq- AAME) today reported its results for the fourth quarter and year ended December 31, 2010.For the fourth quarter ended December 31, 2010, the Company reported net income of $1.5 million, or $0.06 per diluted share, compared to net income of $0.6 million, or $0.02 per diluted share, during the same period in 2009.Realized investment gains for the quarter ended December 31, 2010 were $1.3 million as compared to $0.3 million for the quarter ended December 31, 2009.Income from operations before realized investment gains and income taxes was $368,000 for the quarter ended December 31, 2010 and $650,000 for the quarter ended December 31, 2009.Premiums for the fourth quarter of 2010 increased 10.2% to $25.3 million compared to $23.0 million for the fourth quarter of 2009; as premiums in the life and health operations increased by $1.1 million and premiums in the property and casualty operations increased by $1.2 million on a comparative basis. Atlantic American reported net income for the year ended December 31, 2010 of $2.5 million, or $0.09 per diluted share, as compared to a net loss of $1.2 million, or $0.08 per diluted share, for the year ended December 31, 2009.The 2009 net loss was directly attributable to an increase in the Company’s deferred tax asset valuation allowance of approximately $2.0 million primarily related to the disposition of certain investments.Income from operations before realized investment gains and income taxes increased 26.5% and was $1.4 million for the year ended December 31, 2010 as compared to $1.1 million for the year ended December 31, 2009.Total premiums during 2010 increased 6.7% to $97.6 million from 2009 premiums of $91.5 million; and premiums in the life and health operations increased 9.6% or $5.5 million in 2010 as compared to 2009, while premiums in the property and casualty operations increased nominally by $0.6 million in that period. Commenting on the results, Hilton H. Howell, Jr., president and chief executive officer, stated, “We are pleased with our 2010 results.From the top line premium revenue growth of 6.7% to the 26.5% increase in our income from operations before realized investment gains and income taxes, our Company continues to prosper during these challenging and competitive times.Such results would not be achievable or sustainable without the dedicated efforts of our staff combined with the unwavering commitment of our agents.In light of these positive results, we are pleased to be paying a two cent per share dividend to all shareholders of record on March 31, 2011.We are optimistic that the momentum exhibited in 2010 is simply the beginning and that the future will continue on the same path.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal insurance subsidiaries are American Southern Insurance Company, American Safety Insurance Company and Bankers Fidelity Life Insurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Financial Data Three months ended Year ended Dec. 31, Dec. 31, (Unaudited; In thousands, except per share data) Insurance premiums Investment income Realized investment gains, net Other income 65 85 Total revenue Insurance benefits and losses incurred Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax expense Net income (loss) Basic earnings (loss) per common share Diluted earnings (loss) per common share December 31, December 31, Selected Balance Sheet Data Total investments Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share
